Citation Nr: 0947528	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior March 1, 2004, for 
the assignment of an increased schedular rating of 10 percent 
rating for tenosynovitis of the right wrist.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1968.   The Veteran also had a period of Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The Board notes the 
August 2005 rating decision, which denied service connection 
for migraine headaches, was prepared by the RO in 
Philadelphia, Pennsylvania, for the Boston RO.  The claims 
have been merged on appeal.

The claims of entitlement to service connection for PTSD and 
migraine headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In the Veteran's October 2009 Brief, he raised a claim for a 
higher rating for the service connected tenosynovitis of the 
right wrist.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.   On March 1, 2004, the RO received a statement from the 
Veteran that was construed as a claim for an increase in the 
noncompensable rating for the service-connected tenosynovitis 
of the right wrist.   

3.  It is not factually ascertainable that tenosynovitis of 
the right wrist increased on any date within the year 
preceding the March 1, 2004, claim for increased rating.  
Complaints of pain and swelling in the right wrist are 
factually shown at a November 2004 VA examination, which is 
after the date of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
2004, for the assignment of an increased schedular rating of 
10 percent for the service-connected tenosynovitis of the 
right wrist are not met.  38 U.S.C.A. §§ 1155, 5110, 7105 
(West 2002); 
38 C.F.R. §§ 3.400, 4.71a Diagnostic Code 5204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

While the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ), the Veteran is challenging the 
effective date assigned for the increased 10 percent rating 
for the service-connected right wrist disability.  Id.  
Moreover, assuming any such notice errors, they were cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in December 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his earlier effective 
date claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  

In addition, the Veteran was provided with a copy of the 
appealed March 2005 rating decision, as well as an August 
2006 statement of the case (SOC).  These documents provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the Veteran's 
behalf.  Therefore, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's active duty service treatment records, post-service 
VA and private medical records, and reports of VA 
examination.  The Veteran has not identified any other 
evidence which has not been obtained.

The Board notes that while a lay statement was submitted 
after the August 2006 SOC was issued, which was not 
accompanied by a waiver of initial RO adjudication, it is not 
pertinent to the issue on appeal.  As such, Remand for 
preparation of a supplemental statement of the case (SSOC) is 
not necessary.  38 C.F.R. §§ 19.31, 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an effective date 
prior to March 1, 2004, for the assignment of an increased 10 
percent rating for the service-connected right wrist 
disability.  The Veteran maintains that the 10 percent rating 
should have been awarded back to 1985, since his injury has 
been a problem since his last visit at the Newport and 
Bethesda Naval Hospitals.  

Having carefully considered the claim in light of the 
applicable law and evidence of record, the Board concludes 
that the evidence does not support assignment of an earlier 
effective date for the 10 percent rating.  

Governing law provides that the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98.

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a). When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits. 
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim. 38 C.F.R. § 
3.157(b).

Historically, in a May 1985 rating decision, the RO granted 
service connection for tenosynovitis of the right wrist, due 
to an injury while on active duty training in August 1984.   
A noncompensable rating was assigned effective from August 
1984.  The Veteran did not appeal the decision and it became 
final.  38 C.F.R. § 20.302.

On March 1, 2004, the Veteran submitted a statement wherein 
he indicated that he injured his right arm while on active 
duty training.  The RO construed this statement as a claim 
for increase.  The Veteran was afforded a VA examination in 
November 2004.  Based on the examination findings of pain and 
swelling, in March 2005, the RO awarded an increased 10 
percent for the right wrist disability effective March 1, 
2004, the date of claim.

As the May 1985 rating decision is final, the claim for an 
earlier effective date for an increased rating for the right 
wrist disability must therefore be considered in relation to 
any subsequent claim for an increased rating.  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p).  The law generally requires VA to give a 
sympathetic reading to the Veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  See Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)). 

Nevertheless, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 
501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 
1999) (noting that even an informal claim for benefits must 
be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.155 (a) (2008) (stating that an informal claim 
must identify the benefit sought); 38 C.F.R. § 3.1(p) (2008) 
(defining "claim" as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit").  There is 
no objective evidence that the Veteran filed a claim for 
increase prior to March 1, 2004, nor does he contend as such.  

Despite arguments from the Veteran that he has had problems 
with his right wrist since his treatment at the Newport and 
Bethesda Naval Hospitals, there is no record of any treatment 
pertaining to his right wrist between 1984 and 2004.  (Note: 
the treatment in 1984 was considered in the May 1985 rating 
decision).  A review of VA outpatient treatment records dated 
between 2003 and 2004 are devoid of any treatment for the 
right wrist, as were private medical records from Dr. K and 
Dr. EWH. 

The mere existence of medical records generally cannot be 
construed as an informal claim; rather, there must be some 
intent by the claimant to apply for benefits.  See Brannon, 
12 Vet. App. at 35 ("The mere presence of the medical 
evidence does not establish an intent on the part of the 
[appellant] to seek secondary service connection for the 
psychiatric condition ... While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.")  
38 C.F.R. § 3.155(a) (2009) ("Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [the Secretary] ... "may be 
considered an informal claim."  It follows logically that 
where there can be found no intent to apply for VA benefits, 
a claim for entitlement to such benefits has not been 
reasonably raised.

Although there are two recognized exceptions to this general 
rule, those exceptions are applicable only when an underlying 
claim has been awarded and the medical records demonstrate 
that the Veteran's disability has increased, or when an 
underlying claim has been denied and the medical records 
contain new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.157(b) (2007); see also Leonard v. Principi, 17 
Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet App. 377, 
381 (1999).  Neither of those exceptions applies in the 
present case.  

The first claim (either formal or informal) for an increased 
schedular rating for the right wrist disability was received 
from the Veteran on March 1, 2004.  Thereafter, the Veteran 
was afforded a VA examination in November 2004.  The Veteran 
presented with complaints of loss of strength, weakness, 
fatigability, pian, and swelling.  There were no 
complications from muscle injuries.  The Veteran was  noted 
to be right hand dominant.  The general appearance of the 
right wrist was normal.  Range of motion was bilaterally as 
follows: dorsiflexion 70 degrees; palmar flexion 80 degrees; 
radial deviation 20 degrees; and ulnar deviation 45 degrees.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  X-
rays showed some degenerative changes in the carpal 
metacarpal joint of the thumb.  Small osteophytes were seen 
along the distal interphalangeal joints.  

The medical evidence shows no earlier date (within the year 
preceding the March 1, 2004, increased rating claim) of 
tenosynovitis of the right wrist to a degree as would warrant 
more than a noncompensable rating under any applicable 
Diagnostic Code.  During this period, and prior to the 
November 2004 VA examination, there is no medical evidence of 
painful or limited motion of the right wrist.  38 C.F.R. 
§ 4.71a, Diagnostic  Code 5204.  Accordingly, there is no 
basis for an effective date earlier than March 1, 2004, for 
an increased 10 percent rating for tenosynovitis of the right 
wrist.  

The Veteran does not satisfy the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  As the preponderance of the evidence is against the 
claim for an effective date earlier than March 1, 2004, for 
an increased 10 percent rating for the service-connected 
tenosynovitis of the right wrist, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 1, 2004, 
for an increased 10 percent rating for the service-connected 
tenosynovitis of the right wrist, is denied.


REMAND

Although delay is regrettable, the Board finds that a Remand 
is necessary regarding the claims of entitlement to service 
connection for PTSD and migraine headaches. 



Migraine Headaches

Initially, the Board notes that the Veteran submitted a lay 
statement from BM dated in February 2008 regarding emergency 
treatment for the Veteran's migraine headaches.  This 
statement was submitted without a waiver of initial RO 
adjudication and, thus, must be referred to the agency of 
original jurisdiction (AOJ) for initial consideration.  
38 C.F.R. § 20.1304(c).

A Remand is also necessary to obtain outstanding private 
medical records of the Veteran for treatment of migraine 
headaches.  In a February 2008 statement, also submitted 
without a waiver of initial RO adjudication, the Veteran 
indicated that he sought emergency treatment from Saint 
Elizabeth Hospital in Brighton, Massachusetts, as well as 
treatment from his primary care provider, Dr. LC, at Brighton 
Marine Hospital in February 2008 for his migraines headaches.  
These records have not been associated with the claims 
folder.  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(1).

It also appears that there may be some recent treatment 
records from the Jamaica Plains VA Medical Center (VAMC) that 
may be outstanding.  See VCAA response dated in March 2006.  
These records must also be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(2).

A Remand is also necessary to obtain outstanding service 
treatment records from the Veteran's Reserve period of 
service.  While the August 2006 SOC indicated that treatment 
records from the Veteran's Reserve service dated between 1968 
and 1994 were considered, these records are not associated 
with the claims folder.  Upon Remand, these records must be 
located and associated with the claims folder.  38 C.F.R. 
§ 3.159(c)(1).  If necessary, additional requests must be 
made to the appropriate record depository, to include the 
National Personnel Records Center (NPRC) and the actual 
Reserve Marine Unit in Massachusetts.



PTSD

The Veteran has filed also a claim of entitlement to service 
connection for PTSD.  Establishing service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran contends that he has PTSD as a result of 
traumatic events that occurred while he was on active duty 
service in Vietnam.  He has set forth the following 
stressors: having a bullet go past his head during the first 
week he was stationed at the French Barrack; being afraid of 
being shot and killed while performing duties as a wireman; 
seeing his friend Royal shot and killed while he was 
performing duties as wireman; his friend JRW was killed in 
January 1967; witnessing Buddhist monks setting themselves on 
fire; having to perform guard duty at China Beach during the 
last 20 days of his service in Vietnam; and believing that he 
saw the mouths and eyes of soldiers moving in body bags 
during transport on a C130; coming under enemy fire while on 
communication wires and on patrol; his base camp coming under 
mortar and rocket attacks.  See stressor statements dated in 
March 2004 and September 2004, VA outpatient treatment record 
dated in March 2004, Vet Center report dated in April 2004, 
and report from Dr. EWH dated in April 2005. 

To date, these stressors have been unconfirmed.  Service 
personnel records show the Veteran served in Vietnam from 
November 1965 to December 1966 as a wireman.  Post-service, 
he has been diagnosed with PTSD related to his military 
experiences. 

There has been no attempt to verify the Veteran's stressors, 
those that are capable of such, from the United States Army 
and Joint Services Records Research Center (JSRRC).  Given 
the above stressor statements and the Veteran's verified 
service in-country, VA should request credible supporting 
evidence from the JSRRC and ask them to attempt to verify the 
stressors.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 
3.159(c). 


As a result of the current lack of a verified in-service 
stressor event, there is some conflict as to whether or not 
the Veteran has a confirmed diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Therefore, if a reported stressor is verified, the 
Veteran should be afforded a VA examination and the examiner 
should be asked whether the Veteran has a diagnosis of PTSD 
due to a verified stressor.  38 U.S.C.A. § 5103A.

The Board would additionally note that an April 2005 letter 
from Dr. EWH indicated that he was going to be treating the 
Veteran every 10 weeks for medication monitoring and 
cognitive behavioral psychotherapy.  The Veteran also made 
reference to ongoing treatment with Dr. EWH in his November 
2005 notice of disagreement.  There are no records dated 
after April 2005 from Dr. EWH.   Such must be obtained upon 
Remand.  38 C.F.R. § 3.159(c)(1).

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  Finally, the RO should 
ensure that it provides the Veteran with notice that meets 
the requirements of the Court's decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers who have treated him for PTSD 
and migraine headaches since discharge 
from service.  The RO should request that 
the Veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO should attempt 
to obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from the following:  (a) Saint Elizabeth 
Hospital, Brighton, Massachusetts, dated 
in  February 2008; (b) Dr. LC from 
Brighton Marine Hospital dated from 
February 2008 to the present, (c) Dr. EWH 
dated from April 2005 to the present; (d) 
the Jamaica Plains VA Medical Center, and 
(e) any ongoing VA treatment records 
pertinent to the issues.  All information 
that is not duplicative of evidence 
already received should be associated 
with the claims file.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.  

3.  Upon Remand the RO should locate 
service treatment records from the 
Veteran's Reserve period of service dated 
between 1968 and 1994.  If necessary, 
additional attempts should be made to 
locate such records at the appropriate 
records depository, to include the NPRC 
and the actual Reserve Marine Unit in 
Massachusetts.

4.  The Veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor event(s) he alleges occurred in 
service.  He should be asked to identify 
specific dates (within a 60 day period), 
locations and any additional unit numbers 
to which he may have been assigned.  

5.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the Veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
Veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the Veteran's DD 214 and other 
service personnel records should be sent 
to the JSRRC.

6.  If, and only if, a claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the Veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to a 
documented stressor during service.  The 
RO must specify for the psychiatrist the 
stressor or stressors which it has 
determined that the Veteran was exposed 
to in service and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
Veteran has PTSD.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  Adequate reasons and bases for any 
opinion rendered must be provided.

7.  If ordered, the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


